DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/21 includes a citation of U.S. Patent Application Publication No. 2006/0023714. However, this reference is directed to a packet transmission control method and it appears that it may have been mistakenly cited, as the relevance to the instant application is unclear. It also appears that the IDS may have been intended to cite US 2006/0237144, which has been cited by the examiner on the attached PTO-892. If this reference is not the intended citation, Applicant is required to submit a new IDS including the correct citation for it to be considered. If US 2006/0237144 is the intended citation, no further action is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1 should include the word --and-- between “rack;” and “the base” in line 11.
Claim 6 recites “a through hole mounted with a sliding pole for the drawstring abutting against” in lines 3-4, which is grammatically inconsistent. A recommended correction is to instead recite --a through hole mounted with a sliding pole, wherein the drawstring abuts against the sliding pole-- or a similar recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the base defines a limiting hole below the drawstring limiting portion, for the drawstring that extends from the drawstring limiting portion of the slider extending through: the limiting hole and the drawstring exit of the curtain drawstring mechanism are located on the same side of the drawstring limiting portion of the slider” in lines 13-16. 
Claims 6 and 9 are rejected as being dependent upon claim 1. All claims are examined as best understood.

Specification
The amendment filed 11/17/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is located in the claims, as set forth above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the base defines a limiting hole below the drawstring limiting portion, for the drawstring that extends from the drawstring limiting portion of the slider extending through: the limiting hole and the drawstring exit of the curtain drawstring mechanism are located on the same side of the drawstring limiting portion of the slider” in lines 13-16. This limitation is generally narrative, indefinite, and unclear as to the required configuration. It is unclear if “a limiting hole below the drawstring limiting portion, for the drawstring that extends from the drawstring limiting portion of the slider extending through” requires that the drawstring extend through one or both of the limiting hole and the drawstring limiting portion, or if the limiting hole is required to extend through the slider. The claim also does not specify that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Numajiri (U.S. Patent No. 7,370,683) in view of Buckley (U.S. Patent No. 2,516,851).
Regarding claim 1, Numajiri discloses a curtain drawstring adjustment mechanism, mounted at an outside of a drawstring exit of a curtain drawstring mechanism (Figures 1 and 3 depict the curtain drawstring mechanism 4 and the exit provided at the base portion 11; the base is also shown as being outside of the drawstring exit in Figures 1 and 3), the curtain drawstring adjustment mechanism comprising:
a base (11, 15);
a slider (12) slidably mounted to the base (via guiding grooves 25), the slider correspondingly forming a drawstring limiting portion for hooking the a drawstring (column 5, lines 37-50); and an adjustment member for adjusting a position of the slider in a direction 
wherein the base defines a limiting hole (hole defined in base portion 15 between the roller 16 and the seat 27; shown best in Figures 1 and 7) below the drawstring limiting portion [FIG. 1], for the drawstring that extends from the drawstring limiting portion of the slider extending through: the limiting hole and the drawstring exit of the curtain drawstring mechanism are located on the same side of the drawstring limiting portion of the slider (as shown in Figure 1, both the drawstring exit of the mechanism 4 and the limiting hole defined in base portion 15 are provided on the same lateral side of the drawstring limiting portion defined by the slider 12 and the base portion 11).
Numajiri does not disclose that the slider forms a rack, that the adjustment member is a gear, or that the base forms a limit lock.
Nonetheless, Buckley discloses an adjustment mechanism comprising a base (11), a slider (13, 13a), and an adjustment member (17) wherein a side surface of the slider forms a rack (13) extending in a sliding direction of the slider [FIG. 1], the adjustment member is a gear [FIG. 1] rotatably mounted to the base (via pin 16) and meshing with the rack; the base forms a limit lock (21, 22) for preventing the slider or the gear from returning back when the slider is adjusted in position (column 2, lines 5-20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of Numajiri to include the rack, gear, and limit lock taught by Buckley, in order to provide means for precisely adjusting the tension provided by the slider, and for locking said tension to a desired level to ensure reliable and smooth operation of the curtain.
Regarding claim 6, Numajiri discloses that the drawstring limiting portion is a through hole, or a through hole mounted with a sliding pole for the drawstring abutting against (at least Figure 4 depicts the through hole formed by the drawstring limiting portion).
Regarding claim 9, Numajiri discloses that surfaces against which the base and the slider are abutted are respectively provided with guide grooves (25) and guide blocks (outer ends of the slider 12 .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is also noted that Applicant uses the reference terms “D1”, “D2”, “D3”, and “D4” with respect to the documents applied as prior art. However, it is unclear which documents these terms refer to, as Applicant does not specify which documents are which. The arguments are considered moot as the new ground of rejection does not rely on any of the previously applied prior art references, Applicant is advised that future arguments should clarify which documents the arguments apply to.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634